DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office acknowledges receipt of the Applicant’s response and amendments filed 26 April 2021.

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work. Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior 
The examiner is not afforded the time to thoroughly review each reference of the IDS of 27 April 2021, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 10-13, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton, IV et al. (PG Pub 2016/0256184 A1) hereinafter referred to as Shelton.
Regarding claim 1, Shelton discloses a surgical stapling instrument (figs. 1, 52; #10, 6000; paragraph 466), comprising an end effector (300; 6030), comprising: 
a first jaw (302; 6006, 6080, 6082, 6150); 
a second jaw (306; 6034) movable relative to the first jaw between an open configuration and a closed configuration to grasp tissue between the first jaw and the second jaw (paragraph 261 – via #260); 
an anvil (306); and 
a staple cartridge (304; 6082, 6120, 6150, 6200) comprising staples deployable into the tissue and deformable by the anvil (paragraphs 291, 467); and 
a control circuit (#1500, 6274; connected to #6084-6116; #6122-6140; #6152-6172; #6204-6212; paragraphs 453, 477, 482) configured to: 
determine tissue impedances at predetermined zones (paragraphs 456 – “differential tissue compression, as measured by impedance sensors, can result in adaptive firing procedures”, “Tissue compression within the clamping end effector 300 can be measured by impedance sensors positioned, for example, every 6 mm”; also paragraphs 466-471, 474, 478-479); 
detect an irregularity in tissue distribution within the end effector based on the tissue impedances (paragraph 274; paragraph 483 – “The impedances Z1 and Z2 may be used to calculate various compression levels of the tissue”; paragraphs 484-486, 504-505; paragraph 506 – “Rate of change measures of impedance may be combined with strain measurements in the anvil to relate force and compression applied to the tissue grasped between the jaw members of the end effector such as the anvil and the staple cartridge… Rate of change of compression also may be helpful to enable the device to determine if the tissue is "normal" or if some abnormality exists”, see also paragraph 520 and fig. 80 for further explanation of the detection of irregularity in tissue distribution first mentioned in cited paragraph 506), wherein the irregularity is detected by comparing the tissue impedances to each other (paragraphs 506, 516 and 520; figs. 78C and 80 – calculating rates of change in tissue impedances is done by comparing different measured impedances at different times); and 
adjust a closure parameter of the end effector in accordance with the irregularity (paragraph 423 – “As the device learns how many firings and what conditions the instrument was used, the device can adjust motor current needs/speed in a predefined manner to prolong battery life”; paragraphs 428, 435; paragraph 446 – “Closure motion 5216, such as speed of closure, or another measured rate related to closure, can be determined”, paragraphs 452-454, 480-481; paragraph 506 – “Rate of change information also may be employed in determining when a steady state has been achieved to signal the next step in a process. For example, after clamping the tissue between the jaw members of the end effector such as the anvil and the staple cartridge, when tissue compression reaches a steady state (e.g., about 15 seconds), an indicator or trigger to start firing the device can be enabled”, this means that the stapler transitions from a clamping to a firing function as a result of measured impedance thus changing the closure parameter by moving on from it. This is further detailed in paragraph 513).

Regarding claim 2, Shelton discloses wherein the end effector comprises sensing circuits (#6084-6116; #6122-6140; #6152-6172; #6204-6212) at the predetermined zones (figs. 60-65).

Regarding claim 3, Shelton discloses wherein the predetermined zones are separated by insulating elements (6184; also the intervening deck of the cartridge can be deemed to be insulating).

Regarding claim 6, Shelton discloses wherein detecting the irregularity in tissue distribution within the end effector causes the control circuit to alert a user to release and reposition the tissue grasped by the end effector (paragraph 506 – indicator to start firing.  No indicator would mean that there is an error that would need to be addressed via re-clamping, i.e. repositioning; Paragraph 507 – feedback related to “tissue compression, the amount of the jaw that is covered by tissue” which are part of the position of the tissue).

Regarding claim 10, Shelton discloses wherein the control circuit is configured to pass at least one therapeutic signal through tissue at each of the predetermined zones to determine the tissue impedances (paragraphs 463-464, 466-471, 474, 478-479).

Regarding claim 11, Shelton discloses a surgical stapling instrument (figs. 1, 52; #10, 6000; paragraph 466) for stapling a previously-stapled tissue, the surgical stapling instrument comprising: 
a shaft (260; 6004) defining a longitudinal axis extending there through; and 
an end effector (300; 6030) extending from the shaft, comprising: 
a first jaw (302; 6006, 6080, 6082, 6150); 
a second jaw (306; 6034) movable relative to the first jaw between an open configuration and a closed configuration to grasp tissue between the first jaw and the second jaw (paragraph 261 – via #260); 
an anvil (306); 
a staple cartridge (304; 6082, 6120, 6150, 6200) comprising staples deployable into the previously-stapled tissue and deformable by the anvil (paragraphs 291, 467); and 
predetermined zones (figs. 60-65 – zones defined by areas around sensors) between the anvil and the staple cartridge; 
a circuit (#1500, 6274; connected to #6084-6116; #6122-6140; #6152-6172; #6204-6212; paragraphs 453, 477, 482) configured to: 
measure tissue impedances at the predetermined zones (paragraphs 456 – “differential tissue compression, as measured by impedance sensors, can result in adaptive firing procedures”, “Tissue compression within the clamping end effector 300 can be measured by impedance sensors positioned, for example, every 6 mm”; also paragraphs 466-471, 474, 478-479); 
compare the measured tissue impedances to a predetermined tissue impedance signature of the predetermined zones (paragraph 274; paragraph 483 – “The impedances Z1 and Z2 may be used to calculate various compression levels of the tissue”; paragraphs 484-486, 504-505; paragraphs 506, 516 and 520; figs. 78C and 80 – calculating rates of change in tissue impedances is done by comparing different measured impedances at different times); and 
detect an irregularity in at least one of position and orientation (per paragraph 483, compression level of the tissue is determined by impedance.  The amount of compression of a tissue is an aspect of its position and orientation relative to the clamping jaws) of the previously-stapled tissue within the end effector from the comparison (paragraph 274; paragraph 483 – “The impedances Z1 and Z2 may be used to calculate various compression levels of the tissue”; paragraphs 484-486, 504-505; paragraph 506 – “Rate of change measures of impedance may be combined with strain measurements in the anvil to relate force and compression applied to the tissue grasped between the jaw members of the end effector such as the anvil and the staple cartridge… Rate of change of compression also may be helpful to enable the device to determine if the tissue is "normal" or if some abnormality exists”, see also paragraph 520 and fig. 80 for further explanation of the detection of irregularity in tissue distribution first mentioned in cited paragraph 506).

Regarding claim 12, Shelton discloses wherein the end effector comprises sensing circuits (#6084-6116; #6122-6140; #6152-6172; #6204-6212) at the predetermined zones (figs. 60-65).

Regarding claim 13, Shelton discloses wherein the predetermined zones are separated by insulating elements (6184; also the intervening deck of the cartridge can be deemed to be insulating).

Regarding claim 15, Shelton discloses wherein detecting the irregularity causes the control circuit to alert a user (paragraph 506 – indicator to start firing.  No indicator would mean that there is an error that would need to be addressed via re-clamping, i.e. repositioning; Paragraph 507 – feedback related to “tissue compression, the amount of the jaw that is covered by tissue” which are part of the position of the tissue).

Regarding claim 16, Shelton discloses wherein the control circuit is configured to pass at least one therapeutic signal through tissue at each of the predetermined zones to determine the tissue impedances (paragraphs 463-464, 466-471, 474, 478-479).

Regarding claim 17, Shelton discloses a surgical stapling instrument (figs. 1, 52; #10, 6000; paragraph 466), comprising 
an end effector (300; 6030), comprising: 
a first jaw (302; 6006, 6080, 6082, 6150); 
a second jaw (306; 6034) movable relative to the first jaw between an open configuration and a closed configuration to grasp tissue between the first jaw and the second jaw (paragraph 261 – via #260); 
an anvil (306); 
a staple cartridge (304; 6082, 6120, 6150, 6200) comprising staples deployable into the tissue and deformable by the anvil (paragraphs 291, 467); and 
predetermined zones (figs. 60-65; paragraphs 456, 466-471, 474, 478-479) between the anvil and the staple cartridge; 
a control circuit (#1500, 6274; connected to #6084-6116; #6122-6140; #6152-6172; #6204-6212; paragraphs 453, 477, 482) configured to: 
determine an electrical parameter of the tissue at each of the predetermined zones (paragraphs 456 – “differential tissue compression, as measured by impedance sensors, can result in adaptive firing procedures”, “Tissue compression within the clamping end effector 300 can be measured by impedance sensors positioned, for example, every 6 mm”; also paragraphs 466-471, 474, 478-479); 
paragraph 274; paragraph 483 – “The impedances Z1 and Z2 may be used to calculate various compression levels of the tissue”; paragraphs 484-486, 504-505; paragraph 506 – “Rate of change measures of impedance may be combined with strain measurements in the anvil to relate force and compression applied to the tissue grasped between the jaw members of the end effector such as the anvil and the staple cartridge… Rate of change of compression also may be helpful to enable the device to determine if the tissue is "normal" or if some abnormality exists”, see also paragraph 520 and fig. 80 for further explanation of the detection of irregularity in tissue distribution first mentioned in cited paragraph 506), wherein the irregularity is detected by comparing the electrical parameters to each other (paragraphs 506, 516 and 520; figs. 78C and 80 – calculating rates of change in tissue impedances is done by comparing different measured impedances at different times); and 
adjust a closure parameter of the end effector in accordance with the irregularity (paragraph 423 – “As the device learns how many firings and what conditions the instrument was used, the device can adjust motor current needs/speed in a predefined manner to prolong battery life”; paragraphs 428, 435; paragraph 446 – “Closure motion 5216, such as speed of closure, or another measured rate related to closure, can be determined”, paragraphs 452-454, 480-481; paragraph 506 – “Rate of change information also may be employed in determining when a steady state has been achieved to signal the next step in a process. For example, after clamping the tissue between the jaw members of the end effector such as the anvil and the staple cartridge, when tissue compression reaches a steady state (e.g., about 15 seconds), an indicator or trigger to start firing the device can be enabled”, this means that the stapler transitions from a clamping to a firing function as a result of measured impedance thus changing the closure parameter by moving on from it. This is further detailed in paragraph 513).

Regarding claim 18, Shelton discloses wherein the end effector comprises sensing circuits (#6084-6116; #6122-6140; #6152-6172; #6204-6212) at the predetermined zones (figs. 60-65).

Regarding claim 19, Shelton discloses wherein the predetermined zones are separated by insulating elements (6184; also the intervening deck of the cartridge can be deemed to be insulating).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (PG Pub 2016/0256184 A1) in view of Baber et al. (PG Pub 2016/0066909) hereinafter referred to as Baber.
Regarding claim 14, Shelton does not disclose wherein the predetermined zones are circumferentially arranged about the longitudinal axis.
However, Baber (fig. 41) teaches wherein the predetermined zones (3272a-h) are circumferentially arranged about the longitudinal axis (the sensor zones are circumferentially outside and to opposite sides of center line in-line with the knife slot).
Given the teachings of Baber, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the zones of Shelton to be circumferentially arranged about the longitudinal axis as in Baber.  Doing so would provide more coverage for the sensors and provide the processor with more data from which to adjust the operation of the surgical device.

Response to Arguments
Applicant's arguments filed 26 April 2021 have been fully considered but they are not persuasive. 
The Applicant’s argument is that the cited prior art of Shelton does not disclose detecting an irregularity in at least one of a position and orientation of the previously-stapled tissue within the end effector for comparison.
The Office notes that this language is not present in either of the other independent claims 1 and 17.  As such this argument is not relevant to those claims and the current rejection of record is deemed to fully address the amendments presented in claims 1 and 17.
Furthermore, the limitation of “previously stapled tissue” is deemed to be a matter of intended use as human tissue is not a patentable item of 35 USC 101.  As such the prior art simply needs to be able to perform the task of detecting an irregularity in a previously stapled tissue.  The prior art of Shelton discloses a stapler that can perform all the claimed limitations on a patient’s tissue.  Given that a section of tissue can be very large comparative to the stapler, a section a stapled tissue can be present on one side of the tissue away from an end effector while another portion of the tissue can be present within the jaws of the end effector.  As such, the stapler of Shelton is deemed to be capable of performing essentially the same on a stapled or unstapled tissue thus reading on the limitations.  There is nothing present in the Shelton reference that would prevent the device from performing its cited functions on such a tissue in the example above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731